Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Medican Enterprises, Inc. (the “Registrant”) on Form 10-K for the period ending December 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Annual Report”), we, Kenneth Williams, Principal Executive Officer, President and Director, and Wayne Hansen, Chief Financial Officer of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Annual Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Annual Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date: April 15, 2015 By: /s/Kenneth Williams Kenneth Williams, CEO, and Director Date: April 15, 2015 By: /s/Wayne Hansen Wayne Hansen, Chief Financial Officer
